Digitally signed by
                               Illinois Official Reports                          Reporter of Decisions
                                                                                  Reason: I attest to the
                                                                                  accuracy and integrity
                                                                                  of this document
                                        Appellate Court                           Date: 2017.07.24
                                                                                  12:36:21 -05'00'




                      Monson v. City of Danville, 2017 IL App (4th) 160593



Appellate Court           BARBARA MONSON, Plaintiff-Appellant, v. THE CITY                       OF
Caption                   DANVILLE, a Home Rule Municipality, Defendant-Appellee.



District & No.            Fourth District
                          Docket No. 4-16-0593


Rule 23 order filed       May 9, 2017
Motion to publish
allowed                   June 15, 2017
Opinion filed             June 15, 2017



Decision Under            Appeal from the Circuit Court of Vermilion County, No. 13-L-71; the
Review                    Hon. Nancy S. Fahey, Judge, presiding.



Judgment                  Affirmed.


Counsel on                Miranda L. Soucie, of Spiros Law, P.C., of Danville, for appellant.
Appeal
                          Scott B. Dolezal and Scott D. McKenna, of Best, Vanderlaan &
                          Harrington, of Chicago, for appellee.



Panel                     JUSTICE STEIGMANN delivered the judgment of the court, with
                          opinion.
                          Justices Holder White and Pope concurred in the judgment and
                          opinion.
                                             OPINION

¶1        In December 2013, plaintiff, Barbara Monson, sued defendant, the City of Danville
     (City), requesting compensation for injuries she sustained as a result of her tripping and
     falling onto a sidewalk the City maintained.
¶2        In March 2015, the City filed a motion for summary judgment pursuant to section 2-1005
     of the Code of Civil Procedure (735 ILCS 5/2-1005 (West 2014)). Following a July 2016
     hearing, the trial court granted summary judgment in the City’s favor, finding that the City
     was immune under sections 2-109 and 2-201 of the Local Governmental and Governmental
     Employees Tort Immunity Act (Act) (745 ILCS 10/2-109, 2-201 (West 2014)).
¶3        Monson appeals, arguing essentially that the trial court erred by granting summary
     judgment in the City’s favor because the court misapplied the immunity afforded by the Act.
     For the reasons that follow, we affirm.

¶4                                        I. BACKGROUND
¶5       The following synopsis was gleaned from the parties’ pleadings, depositions, affidavits,
     and other supporting documents filed in the trial court.
¶6       On the afternoon of December 7, 2012, Monson went shopping. The temperature that day
     was mild, and conditions were wet because of an earlier rainstorm. Upon leaving a store in
     the City’s downtown district, Monson walked north to her car, which was parked facing east
     on an intersecting street about five storefronts away. When she reached the intersection,
     Monson turned east and walked on the sidewalk between the side of a pharmacy (to her right)
     and a lamppost positioned closer to the street (to her left). Monson then walked at an angle
     toward the street curb where she had parked her car. As Monson did so, she walked into an
     inch of water that had formed on the sidewalk to the right of the lamppost. At that moment,
     Monson felt her left shoe strike something, which caused her to lose her balance, fall
     forward, and hit her chin on the sidewalk. Monson required nine stitches to close the cut to
     her chin and suffered bruising to her left toe, arms, lips, neck, and bicep. Monson also had
     dental work performed on two chipped teeth and a crown that had partially dislodged from
     another tooth.
¶7       In December 2013, Monson sued the City, alleging that the City’s negligence and willful
     and wanton misconduct in failing to repair an uneven seam between two slabs of sidewalk
     concrete was the direct and proximate cause of her fall. In her prayer for relief, Monson
     requested compensation for the injuries she sustained as a result of her striking the defect.
¶8       In March 2015, the City filed a motion for summary judgment, in which it included the
     discovery depositions of (1) Shelly Larson, the City’s superintendant of downtown services,
     and (2) James Douglas Ahrens, the City’s public works director.
¶9       Larson testified that her various responsibilities as the City’s superintendant of downtown
     services included maintaining the downtown sidewalks. In 2011, Larson personally walked
     the City’s downtown district and spray painted places that she believed required repair,
     replacement, or removal. Shortly thereafter, the City’s engineer toured each site with Larson
     to determine what recommendations, if any, to make. Larson noted that work later performed
     on the downtown sidewalks included portions near where Monson had fallen, which were
     markedly distinct in color from the original concrete.

                                                -2-
¶ 10       Larson learned of Monson’s claim against the City in late spring 2013, when she
       accompanied Cathy Courson, the City’s risk manager, as Courson took pictures of where
       Monson had fallen. Upon arriving, Larson saw “a low spot of moisture” and repositioned a
       nearby city garbage receptacle to prevent other pedestrians from encountering the low spot.
       Larson did so because she believed that an uneven seam existed between adjoining slabs of
       concrete, and she wanted to prevent pedestrians from encountering that deviation.
¶ 11       Ahrens testified that the decision to repair, replace, or remove a slab of concrete is a
       case-by-case determination based upon numerous factors, which included the (1) intended
       use of the area, (2) normal path of travel, (3) condition of the concrete, (4) proximity to other
       obstructions, (5) elevation deviations between concrete sections, (6) availability of personnel,
       and (7) costs. Although not documented as City policy, Ahrens agreed that the
       aforementioned factors were developed over multiple years in consultation and collaboration
       with other City departments and personnel. Ahrens stated that the deviation between the two
       concrete slabs at issue was less than two inches, but elevation deviations alone were not a
       definitive factor in deciding whether to repair, replace, or remove a slab of concrete.
¶ 12       In fall 2011, Ahrens began a City project to “enhance the downtown area” and “improve
       sidewalk conditions” by inspecting “every slab of concrete in the downtown area.” Ahrens
       explained that Larson and the City’s engineer made initial recommendations regarding areas
       they believed required attention. Larson and others later accompanied Ahrens on an
       inspection of the City’s downtown, which included viewing their recommendations. Ahrens
       averred that although he could not specifically recall if he inspected the exact slab of
       concrete where Monson had fallen, his walk-through of the downtown area would have
       included that area. Ahrens confirmed that he made the final decisions regarding repair,
       replacement, or removal. In his affidavit, Ahrens stated that he “utilized [his] discretion as
       the public works director to determine which portions of [the] sidewalks were in need of
       repair and which portions were not in need of repair.” In March 2012, the enhancement
       project was completed.
¶ 13       In July 2016, the trial court conducted a hearing on the City’s motion for summary
       judgment and, thereafter, took the matter under advisement. Later that month, the court
       entered the following order:
                    “[The City’s] motion for summary judgment is granted. The Court, in its decision,
               relies heavily on [Richter v. College of Du Page, 2013 IL App (2d) 130095, 3 N.E.3d
               902,] which the court feels addresses the issues raised by both [Monson] and [the
               City] ***.
                    The Court finds, based on the depositions of *** Ahrens and *** Larson, that ***
               Ahrens was the one that made decisions about sidewalk repair. *** Larson would
               mark *** areas on the sidewalk that she deemed problematic while inspecting the
               downtown sidewalks. After *** Larson’s inspection, she notified *** Ahrens who,
               along with *** Larson and others, would conduct his own inspection. *** Ahrens
               would then apply certain factors and make a determination as to what areas would be
               repaired or altered and how. *** Ahren’s [sic] indicated that the general area where
               *** Monson fell was considered in making his final determination because he looked
               at every slab of concrete in the downtown area.



                                                   -3-
                 The factors *** Ahrens used in making his decision were not contained in any
             document or policy within the city which required action if certain factors existed and
             therefore, *** Ahren’s [sic] actions were discretionary and not ministerial.
                 As in [Richter], the Plaintiff here relies on [section] 3-102 of the [Act] which
             applies to ministerial functions rather than discretionary functions and policy
             determinations. As in this case, the parties in [Richter] disputed which section of the
             [Act] controlled the outcome of the case.
                 Courts have defined a ‘policy determination’ requirement as a decision that
             requires the public entity to balance competing interests and to make a judgment call
             as to what solution will best serve each of those interests.
                 This Court finds that there is no question of material fact that the City determined
             policy when handling sidewalk decisions. *** Larson discussed how she personally
             walked along the sidewalks and marked any perceived areas of concern. She then
             informed *** Ahrens who then walked the same area, applied a litany of factors as
             outlined in his deposition and made a decision by weighing those factors.
                 This case stands in contrast to cases in which mandatory compliance with certain
             regulations or statutes rendered the acts ministerial. In this case, *** Ahrens
             possessed absolute discretion to resolve each sidewalk issue.
                 Because this Court finds that section[s] 2-109 and 2-201 of the [Act] grant
             immunity to the defendant and that summary judgment should be entered for the
             defendant, the court will not consider plaintiff’s arguments in the alternative.”
¶ 14      This appeal followed.

¶ 15               II. THE TRIAL COURT’S GRANT OF SUMMARY JUDGMENT
¶ 16                       A. Summary Judgment and the Standard of Review
¶ 17       “Summary judgment is proper when the pleadings, depositions, and admissions on file,
       together with the affidavits, if any, show that there is no genuine issue as to any material fact
       and that the moving party is entitled to a judgment as a matter of law.” (Internal quotation
       marks omitted.) Navistar Financial Corp. v. Curry Ice & Coal, Inc., 2016 IL App (4th)
       150419, ¶ 18, 55 N.E.3d 153. The interpretation of a statute, such as the Act, presents an
       issue of law that is appropriate for summary judgment. Hooker v. Retirement Board of the
       Firemen’s Annuity & Benefit Fund, 2013 IL 114811, ¶ 15, 4 N.E.3d 15. “Issues of statutory
       interpretation and summary judgment rulings are reviewed de novo.” Id.

¶ 18                    B. The Purpose of the Act and the Pertinent Sections the
                                  Trial Court Based Its Ruling Upon
¶ 19       “The Act serves to protect local public entities and public employees from liability
       arising from the operation of government.” Van Meter v. Darien Park District, 207 Ill. 2d
       359, 368, 799 N.E.2d 273, 279 (2003). By its enactment, “the General Assembly sought to
       prevent the dissipation of public funds on damage awards in tort cases.” Id. In Hascall v.
       Williams, 2013 IL App (4th) 121131, ¶ 20, 996 N.E.2d 1168, this court provided the
       following synopsis regarding the Act:
                  “The [Act] grants only immunities and defenses; it does not create duties. Rather,
               the [Act] merely codifies existing common-law duties, to which the delineated

                                                   -4-
               immunities apply. [Citations.] Therefore, whether a local public entity owed a duty of
               care and whether that entity enjoyed immunity are separate issues. Once a court
               determines that a duty exists, it then addresses whether the [Act] applies.”
       “Unless an immunity provision applies, municipalities are liable in tort to the same extent as
       private parties.” Van Meter, 207 Ill. 2d at 368-69, 799 N.E.2d at 279. Governmental entities
       must prove they are entitled to immunity to successfully bar a plaintiff’s right to recover.
       Hascall, 2013 IL App (4th) 121131, ¶ 20, 996 N.E.2d 1168.
¶ 20       In this case, the trial court granted summary judgment in the City’s favor, finding that the
       City was immune from liability under sections 2-109 and 2-201 of the Act. Section 2-109 of
       the Act provides that “[a] local public entity is not liable for an injury resulting from an act or
       omission of its employee where the employee is not liable.” 745 ILCS 10/2-109 (West 2014).
       Section 2-201 of the Act provides, as follows:
               “Except as otherwise provided by Statute, a public employee serving in a position
               involving the determination of policy or the exercise of discretion is not liable for an
               injury resulting from his act or omission in determining policy when acting in the
               exercise of such discretion even though abused.” 745 ILCS 10/2-201 (West 2014).

¶ 21                              C. Richter and Section 3-102 of the Act
¶ 22        Even though we review the trial court’s grant of summary judgment de novo, we provide
       a brief synopsis of the Second District’s decision in Richter, which the trial court found
       dispositive. We first, however, quote section 3-102 of the Act to provide context:
               “(a) Except as otherwise provided in this Article, a local public entity has the duty to
               exercise ordinary care to maintain its property in a reasonably safe condition for the
               use in the exercise of ordinary care of people whom the entity intended and permitted
               to use the property in a manner in which and at such times as it was reasonably
               foreseeable that it would be used, and shall not be liable for injury unless it is proven
               that it has actual or constructive notice of the existence of such a condition that is not
               reasonably safe in reasonably adequate time prior to an injury to have taken measures
               to remedy or protect against such condition.” 745 ILCS 10/3-102 (West 2014).
¶ 23        In Richter, a student sued the college she had been attending after tripping over an
       approximately 1½-inch height deviation between the two concrete slabs. Richter, 2013 Ill.
       App (2d) 130095, ¶¶ 4, 8, 3 N.E.3d 902. The college filed an answer, raising, in pertinent
       part, the affirmative defense of immunity pursuant to section 3-102 of the Act. Id. ¶ 5. The
       trial court later granted the college leave to file an additional affirmative defense under
       sections 2-109 and 2-201 of the Act. Id. ¶ 6. Eventually, the college moved for summary
       judgment, claiming discretionary immunity under sections 2-109 and 2-201 of the Act. Id.
       ¶ 23.
¶ 24        In granting summary judgment in the college’s favor, the trial court found that with
       regard to section 3-102 of the Act, genuine issues of material fact remained as to whether (1)
       the college had prior notice of the deviation and (2) the open and obvious exception applied
       given the location of the defect. Id. ¶ 24. The court then focused on sections 2-109 and 2-201
       of the Act, ruling that no genuine issues of material fact existed. Id. ¶ 25. Specifically, the
       court found that the college’s building and grounds director (1) established a policy on how
       to handle such deviations and (2) exercised his discretion regarding whether, how, and when


                                                    -5-
       to fix such defects. Id. In so finding, the court distinguished the discretion the college’s
       building and grounds director exercised from that of a ministerial act—that is, an action in
       which no discretion is afforded because the conduct is mandated by, for example, a law,
       ordinance, or regulation. Id. ¶ 26. In this regard, the court ruled that the college’s building
       and grounds director exercised the discretion that afforded him—and by extension the
       college—immunity under sections 2-109 and 2-201 of the Act. Id. ¶ 27.
¶ 25       On appeal, the question before the Second District was whether section 3-102 or section
       2-201 of the Act controlled the outcome of the case. Id. ¶ 36. The student argued that because
       section 3-102 of the Act required the college to maintain its property in a reasonably safe
       condition, a question of material fact remained as to whether the college exercised ordinary
       care in repairing the height deviation in a reasonable amount of time after learning of its
       existence. Id. ¶ 37. The college responded that its building and grounds director’s handling of
       the height deviation clearly involved policy and discretion, which afforded the college
       immunity under section 2-201 of the Act. Id. ¶ 39.
¶ 26       The Second District affirmed the trial court’s judgment, concluding that based on the
       record before it, no genuine issues of material fact existed on the issues of the policy the
       college’s building and grounds director devised in addressing such deviations and the
       discretion he exercised in determining how and when to fix such defects. Id. ¶¶ 40-45. In so
       concluding, the Second District determined that the cases the student relied upon in support
       of her argument were distinguishable. Id. ¶¶ 47-49.

¶ 27                                    D. Monson’s Claim of Error
¶ 28       In her brief to this court, Monson makes several arguments that challenge the trial court’s
       grant of summary judgment in the City’s favor. Our review of those arguments reveals that
       the prevailing theme of her claims can be summarized as follows: that the court erred by
       granting summary judgment in the City’s favor because the court misapplied the immunity
       afforded by the Act. Specifically, Monson contends that in this case “the immunities afforded
       by [sections] 2-109 and *** 2-201 (general provisions) are superseded by the exceptions to
       immunity found within [section] 3-102 (a particular provision).” We reject Monson’s
       contention as it reveals a fundamental misunderstanding of those specific statutory provisions
       of the Act.
¶ 29       In Kennell v. Clayton Township, 239 Ill. App. 3d 634, 639-40, 606 N.E.2d 812, 815-16
       (1992), this court provided the following explanation regarding the relationship between
       sections 2-109 and 2-201 of the Act with section 3-102 of the Act:
                   “The common law extended immunity to local governmental entities engaged in
               governmental or discretionary functions, but held them liable for negligence in the
               performance of ministerial functions. *** Discretionary acts are those which are
               unique to the particular public office and involve the exercise of judgment. [Citation.]
               On the other hand, ministerial acts are those *** performed in a prescribed manner, in
               obedience to the mandate of legal authority, without regard to the exercise of
               discretion as to the propriety of the acts being done. [Citation.]
                   The Act was an effort by the legislature to restore common law municipal
               immunity abolished by the Illinois Supreme Court in Molitor v. Kaneland Community
               Unit District No. 302 (1959), 18 Ill. 2d 11, 163 N.E.2d 89. Thus, while the Act
               codifies the common law, it does not create any new duties. [Citations.]”

                                                  -6-
¶ 30        Under Kennell, Monson’s contention fails because the discretionary acts governed by
       sections 2-109 and 2-201 of the Act are unmistakably distinct from the acts governed by
       section 3-102 of the Act. In other words, those specific provisions pertain to factual scenarios
       that are mutually exclusive. The absolute immunity afforded municipalities for discretionary
       acts under sections 2-109 and 2-201 of the Act could not be superseded by section 3-102 of
       the Act, which governs ministerial acts. As we indicated in Kennell, no conflicts exist
       between these provisions of the Act because they address diametrically distinct issues—that
       is, where the act or omission at issue is discretionary and where the act is mandated by law.
       If, as here, a factual scenario involves the formulation of policy and discretion in executing
       that policy, then any subsequent analysis begins and ends with sections 2-109 and 2-201 of
       the Act, and the provisions in Article III of the Act are not applicable at all.
¶ 31        In support of her contention, Monson relies on cases that are distinguishable because they
       do not concern acts or omission of a public entity where discretion was at issue. See Horton
       v. City of Ottawa, 40 Ill. App. 3d 544, 548, 352 N.E.2d 23, 26 (1976) (city was liable because
       section 3-105 of the Act expressly excluded physical damage or deterioration of streets from
       immunity); Murray v. Chicago Youth Center, 224 Ill. 2d 213, 234, 864 N.E.2d 176, 188-89
       (2007) (youth center was liable because, although immunity was afforded under section
       3-109(a) of the Act for the hazardous recreational activity at issue, the willful and wanton
       exception under section 3-109(c) of the Act applied); Hascall, 2013 IL App (4th) 121131,
       ¶ 32, 996 N.E.2d 1168 (summarizing the holding in Murray). Monson’s reliance on this
       court’s decision in Courson v. Danville School District No. 118, 301 Ill. App. 3d 752, 704
       N.E.2d 447 (1998), is also unpersuasive. In Courson, we reversed the trial court’s grant of
       summary judgment because the school district failed to establish that the absence of a safety
       guard on a table saw was a discretionary decision as contemplated by the Act. Id. at 758, 704
       N.E.2d at 451.
¶ 32        In Van Meter, 207 Ill. 2d at 373, 799 N.E.2d at 281, the supreme court reaffirmed the
       dual-pronged inquiry required to determine whether section 2-201 immunity applies.
       Specifically, that immunity afforded under section 2-201 of the Act is not applicable unless
       the plaintiff’s injuries were the result of acts performed or omitted by the public entity in
       determining policy and exercising discretion in executing that policy. Id.
¶ 33        Here, as in Richter, the acts or omissions that Monson challenges constituted
       discretionary acts and policy determinations taken by Ahrens, the City’s public works
       director. Ahrens testified that the policy regarding the repair, replacement, or removal of a
       slab of concrete was to be undertaken on a case-by-case basis using numerous factors, which
       were developed over multiple years in consultation and collaboration with other City
       departments and personnel. In fall 2011, Ahrens used his discretion in implementing those
       policy considerations as he began a project to enhance the City’s downtown area, confirming
       that he “utilized [his] discretion as the Public Works Director to determine which portions of
       [the] sidewalks were in need of repair and which portions were not in need of repair.”
¶ 34        Monson further claims that Ahrens’ testimony established that the City had actual notice
       of the dangerous condition, which would have negated any immunity afforded under section
       3-102 of the Act. For reasons we have previously articulated, we need not engage in such an
       analysis. However, we note that regardless of how the City became aware of the
       deviation—whether by routine maintenance inspection or by actual notice provided by a
       pedestrian—the City would have retained immunity under section 2-109 of the Act if Ahrens

                                                  -7-
       had inspected the defect and exercised his discretion to do nothing, even if that determination
       could later be viewed as negligent. See Hascall, 2013 IL App (4th) 121131, ¶ 22, 996 N.E.2d
       1168 (“In section 2-201, the legislature immunized liability for both negligence and willful
       and wanton misconduct.” (Internal quotation marks omitted.)).
¶ 35      Because we conclude that there was no genuine issue of material fact that the City was
       immune from liability under section 2-109 of the Act, we affirm the trial court’s grant of
       summary judgment in the City’s favor.

¶ 36                                     III. CONCLUSION
¶ 37      For the foregoing reasons, we affirm the trial court’s judgment.

¶ 38      Affirmed.




                                                  -8-